Citation Nr: 1641499	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability before February 9, 2010, and to a rating in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from April 1952 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the VA RO that continued the noncompensable evaluation of the Veteran's bilateral hearing loss disability.  A March 2010 rating decision increased the evaluation of the Veteran's bilateral hearing loss disability to 40 percent effective October 19, 2009.  An April 2013 rating decision changed the effective date of the Veteran's 40 percent rating to February 9, 2010.  The issue of entitlement to a greater rating for a bilateral hearing loss disability remains in appellate status because the March 2010 and April 2013 rating decisions do not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to an earlier effective date for the grant of a 40 percent rating for bilateral hearing loss was certified as a separate issue to the Board.  At his March 2015 Board hearing, however, the Veteran, through his representative, clarified that the Veteran was simply seeking the maximum appropriate schedular rating throughout the period on appeal.  The Board has thus characterized the issue as entitlement to an increased rating for a bilateral hearing loss disability, and the Veteran is not prejudiced by this characterization.    

This appeal was previously before the Board in May 2015, when it remanded the Veteran's claim in order to obtain additional medical evidence.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to February 9, 2010, the Veteran's hearing loss was manifested by no worse than level II hearing acuity in either ear.

2.  The Veteran's bilateral hearing loss is manifested by no worse than level IX hearing acuity in the left ear and level VI hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met before February 9, 2010, and the criteria for a rating in excess of 40 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available post-service treatment records have been secured, which include VA treatment records.

The Veteran was provided with examinations addressing his hearing loss in July 2009, February 2010, and June 2013.  

During the Veteran's March 2015 hearing, the Veteran's representative argued generally that Maryland CNC speech discrimination results did not adequately capture the severity of the Veteran's disability, and the Board should instead rely on the results of the Northwestern University Auditory Test No. 6 (NU-6) speech discrimination test that had been conducted in March 2015.  The Board remanded the Veteran's claim in May 2015 for an opinion assessing the validity of the speech discrimination tests that had been administered to the Veteran, and such an opinion was provided in December 2015.  

In March 2016, the Veteran's representative argued that the December 2015 examiner did not provide an opinion as to the validity of the NU-6 word list for VA rating purposes.  As will be discussed in detail, the Board disagrees and finds that the examiner provided a well-reasoned opinion finding that the NU-6 speech discrimination test was not valid for rating purposes.  

In sum, the Board finds that the examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record.  The Board finds that the examiners also considered and addressed the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.
Increased Rating

The Veteran is currently in receipt of a noncompensable disability rating for his bilateral hearing loss prior to February 9, 2010, and a 40 percent disability rating as of that date.  The Veteran argues that he is entitled to greater ratings.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

An examination for hearing impairment for VA's purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2015).  

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2015).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85 (2015).

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2015).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in this case, the Veteran filed a claim for an increased rating in April 2009.  The Veteran underwent a VA audiological examination in July 2009, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
45
50
60
65
RIGHT
40
50
55
65

Puretone threshold averages were 55 decibels for the left ear and 52.5 decibels for the right ear.  Speech discrimination scores were 88 percent in the left ear and 84 percent in the right ear.  That audiometric evaluation equates to level II hearing in both ears (between 50 and 57 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level II hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  Neither ear demonstrated an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.




The Veteran underwent an additional VA audiological examination in February 2010, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
60
60
65
80
RIGHT
45
50
55
65

Puretone threshold averages were 86 decibels for the left ear and 54 decibels for the right ear.  Speech discrimination scores were 48 percent in the left ear and 64 percent in the right ear.  That audiometric evaluation equates to level IX hearing in the left ear (between 82 and 89 average puretone decibel hearing loss, with between 44 percent and 50 percent speech discrimination) and level VI hearing in the right ear (between 50 and 57 average puretone decibel hearing loss, with between 60 percent and 66 percent speech discrimination).  With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the left ear at level IX hearing loss and the right ear at level VI hearing loss, a 40 percent rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2015).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  While the Veteran's right ear does not demonstrate an exceptional pattern of hearing impairment, the Veteran's left ear does.  Application of Table VIA results in level VIII hearing loss in the left ear, which is less than the level IX that is produced by application of Table VI.  Level IX hearing loss in the left ear is thus the greatest level available to the Veteran, and the Board's preceding analysis is unchanged, even applying the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  

The Veteran underwent an additional VA audiological examination in June 2013, at which time the examiner declined to report the results of the Veteran's audiological testing, finding that his puretone threshold averages and speech reception thresholds were not "in good agreement even after retesting and reinstruction".  The examiner found that the test was invalid and recommended retesting at a later date.  The examiner found that the use of a speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, and inconsistent speech discrimination scores.  

The Veteran underwent an audiological assessment in March 2015, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
75
75
75
75
RIGHT
65
70
75
75

Puretone threshold averages were 75 decibels for the left ear and 71 decibels for the right ear.  While speech discrimination scores were noted to be 12 percent for the left ear and 44 percent for the right ear, these scores were reported using the Northwestern University Auditory Test No. 6 (NU-6), rather than the required Maryland CNC speech discrimination test.  

During the Veteran's March 2015 hearing, the Veteran's representative argued that the NU-6 speech discrimination test was an appropriate speech recognition test to use for the purpose of determining the level of hearing impairment.  In May 2015, in order to provide the Veteran with every possible consideration, and notwithstanding the guidance provided in 38 C.F.R. § 4.85, the Board requested that an audiologist opine as to whether the NU-6 speech discrimination test was a closely analogous test to the Maryland CNC speech discrimination test for the purpose of evaluating the Veteran's level of hearing impairment.

In December 2015, a VA audiologist explained that the purpose of speech recognition testing, and specifically using the Maryland CNC speech discrimination test, is to obtain the patient's best performance under optimum, controlled, and reproducible conditions.  Therefore, live voice presentation of speech stimuli is not allowed, because the speech recognition score is not intended to simulate real-world performance.  The NU-6 speech discrimination test is a live-voice test of word recognition, and the examiner noted that recognizing it for the purpose of rating disability would contradict the purpose of affording all veterans with a standardized examination assessing speech discrimination.  The examiner provided considerable additional detail in the body of the VA examination, which will not be transcribed here, but the expert opinion left little doubt that, contrary to the assertions by the Veteran's representative, the NU-6 test is not consistent with the Maryland CNC test, and should not be used for rating purposes.

The examiner, who, the Board notes, was not the audiologist who conducted the June 2013 examination, otherwise declined to report the results of the Veteran's audiological testing.  The examiner found, as the June 2013 examiner found, that the Veteran's audiological results were not a valid measure of his hearing status.  The examiner noted that the Veteran was unable or unwilling to provide valid responses and observed that he demonstrated no communication difficulties and responded appropriately to instructions presented at normal conversational levels without amplification.  A formal measure indicated that the Veteran responded appropriately at 60 decibels (normal conversation level) in each ear.  The examiner noted that the Veteran did not demonstrate any functional or impairment loss that would be consistent with the formal findings of word understanding that had been shown at previous diagnostic tests.    

The examiner noted that the Veteran's responses to puretone stimuli were "extremely inconsistent".  The examiner indicated that she obtained acoustic reflexes in each ear, which are "the lowest left of the acoustic signal that produces an observable, time locked change in acoustic emittance in response to an acoustic signal of sufficient intensity and duration."  The examiner noted that the Veteran's acoustic reflexes were present at 500Hz, 1000Hz, 2000Hz, and 4000Hz in each ear ranging between the 80 decibel and 95 decibel thresholds, which was indicative of no poorer than a mild hearing loss at those frequencies.  The examiner noted also that the Veteran's distortion produced optoacoustic emissions were obtained, which showed normal cochlear outer hair cell function and no poorer than a puretone threshold of 25 decibels at those frequencies.  The examiner noted that the physiologic responses for the Veteran's auditory system were not consistent with voluntary responses that the Veteran provided, nor were they consistent with the results of previous hearing examinations at the VAMC.  The examiner concluded that the Veteran's hearing loss and word understanding results were non-organic in nature.  The examiner estimated the Veteran's hearing status to be no poorer than a mild hearing loss in both ears based on objective measures of auditory function.  

The examiner generally found that the Veteran's word recognition scores from previous hearing examinations were suspect and should not be considered valid, nor were they an accurate measure of hearing status, function, or disability.  The examiner noted that the "appropriateness of the Veteran's current disability rating is also called into question based on his inability or unwillingness to provide valid responses" at both the December 2015 and June 2013 examinations, and because the physiologic results suggested a better hearing status than had been previously indicated.

Thus, upon review of the evidence of record, while the Board will not disturb the Veteran's currently-assigned ratings, the Board finds that the medical evidence does not support ratings in excess of those that are currently assigned for the Veteran's bilateral hearing loss disability.  While the Board acknowledges the contentions of the Veteran's representative that the results of March 2015 audiological testing support a greater rating, it cannot agree with this argument.  By regulation, audiological examinations must include the results of Maryland CNC testing for speech discrimination unless the examiner certifies that use of the speech discrimination test is not appropriate.  In this case, the March 2015 assessment was not conducted for rating purposes, and therefore the clinician did not provide an explanation as to why Maryland CNC testing was not performed.  Furthermore, a VA examiner provided a well-reasoned opinion specifically explaining why the NU-6 speech discrimination test is not appropriate for rating purposes.  With the results of the March 2015 audiological examination excluded, the medical evidence of record supports a finding that the Veteran showed a level of hearing of no worse than a noncompensable severity until February 9, 2010, and no worse severity than is associated with a 40 percent evaluation thereafter.  

In addition to the results of this audiometric testing, the Board has also reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concerns that he has experienced difficulty hearing people talk, talking on the telephone, and understanding sound from the television.  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The Board concludes that the preponderance of the evidence is against granting a disability rating in excess of the currently assigned noncompensable and 40 percent ratings for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Finally, the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU, as it is not suggested that he is unable to obtain or maintain substantially gainful employment solely as a result of his bilateral hearing loss.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A compensable rating for a bilateral hearing loss disability before February 9, 2010, and a rating in excess of 40 percent thereafter, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


